Citation Nr: 0942100	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-09 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friends




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
August 1983, including service in the Republic of Vietnam 
from July 1970 to July 1971.  He died in February 2007.  The 
appellant in this case is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for the cause of the 
Veteran's death.  In December 2008, the appellant testified 
at a Board hearing held at the RO in New York, New York.  The 
appellant's claim is currently in the jurisdiction of the New 
York RO.  

In December 2008, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Neither the appellant nor her 
representative has argued otherwise.

In April 2009, the Board granted the appellant's motion to 
advance her case on the docket.  38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran died in February 2007 from cancer of the 
oropharynx.  

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  The most probative evidence indicates that a service-
connected disability did not cause or contribute materially 
or substantially to the Veteran's death, nor does it 
establish that the cause of his death was otherwise related 
to his active service or any incident therein, including 
presumed exposure to Agent Orange.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 307, 309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including what part of that evidence VA will seek to obtain 
and what part the claimant is expected to provide.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) 
degree of disability; and (5) effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Court has held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

After reviewing the record in this case, the Board finds that 
no further action is necessary to fulfill VA's VCAA 
notification duties.  In a July 2007 letter issued prior to 
the initial decision on the claim, the RO advised the 
appellant of the information and evidence needed to 
substantiate and complete a claim of service connection for 
the cause of the Veteran's death, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  In June 2009, the RO issued a letter for the 
express purpose of complying with the Court's decision in 
Hupp, specifically notifying her that the Veteran had not 
been service-connected for any disability during his 
lifetime.  The RO further explained the information and 
evidence needed to substantiate her claim for service 
connection for the cause of the Veteran's death.  After 
affording her the opportunity to respond, the RO reconsidered 
the appellant's claim in an October 2009 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  Although the RO failed to address the 
requirements delineated by the Court in Dingess in its July 
2007 and June 2009 letters, this was harmless error because 
service connection is being denied, and therefore no 
effective date is being assigned.  In view of the foregoing, 
the Board finds that no further action is necessary to 
fulfill VA's duty to notify under the VCAA.  Neither the 
appellant nor her representative has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In this case, the Veteran's service treatment records are on 
file, as are post-service clinical records identified or 
submitted by the appellant.  The appellant has neither 
submitted nor identified any additional, available post-
service VA or private clinical records pertaining to her 
claim and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2009).  

The RO has also obtained a VA medical opinion in connection 
with this claim.  38 C.F.R. § 3.159(c)(4).  The Board finds 
that the medical opinion obtained is adequate.  The most 
recent opinion, provided by a qualified medical professional, 
is predicated on a full reading of all available records as 
well as relevant medical literature.  The examiner also 
provided a rationale for the opinion, relying on and citing 
to the evidence reviewed.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  Neither the appellant 
nor her representative has argued otherwise.  

Background

The Veteran's service treatment records are negative for 
complaints or findings of cancer of the throat, soft palate, 
or oropharynx.  At his June 1983 military retirement medical 
examination, the Veteran's mouth and throat were normal.  On 
a report of medical history, the Veteran denied having or 
ever having had a tumor, growth, cyst, or cancer.  

In pertinent part, post-service VA clinical records show that 
in February 2006, the Veteran sought treatment for a sore 
mouth and poorly fitting dentures.  Examination revealed a 
suspicious soft palate lesion.  In reviewing his medical 
history, the examiner noted that the Veteran had a 50 year 
history of smoking 11/2 packs per day, as well as a family 
history of lung cancer.  After further evaluation and biopsy, 
in March 2006, the Veteran was diagnosed as having ulcerated, 
invasive, moderately differentiated squamous cell carcinoma 
of the soft palate with piriform and maxillary sinus invasion 
and multiple deep cervical triangle lymph nodes.  The Veteran 
thereafter underwent radiation and chemotherapy.  In November 
2006, the he was referred for home hospice care.  The Veteran 
died in February 2007.  

According to his certificate of death, the immediate cause of 
the Veteran's death was cancer of the oropharynx.  The 
physician who completed the death certificate noted that the 
approximate interval between the onset of the Veteran's 
cancer and his death was two years.  He also indicated that 
the Veteran's use of tobacco had contributed to his death.  

In March 2007, the appellant submitted an application for 
Dependency and Indemnity Compensation (DIC), seeking service 
connection for the cause of the Veteran's death.  She 
indicated that a VA nurse had advised her that the Veteran's 
cancer may have been caused by his exposure to Agent Orange 
in Vietnam.  

In support of her appeal, the appellant submitted materials 
obtained from the Internet describing the anatomical location 
of the oropharynx.  She contended that the oropharynx was 
part of the respiratory system, thereby warranting 
presumptive service connection based on Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e).  In support of her 
contentions in this regard, she submitted a December 2008 
letter from Andrew Hirsch, D.O., who indicated that the 
Veteran's death certificate indicated that he had died from 
oropharyngeal cancer.  Dr. Hirsh indicated that oropharyngeal 
cancer was a disease of the respiratory tract.  

In July 2009, a VA physician reviewed the Veteran's claims 
folder for the purposes of providing a medical opinion in the 
appeal.  She noted that medical records indicated that the 
Veteran had been asymptomatic until February 2006, when he 
presented with complaints of ill fitting dentures and was 
found to have a suspicious soft tissue lesion.  She noted 
that a subsequent biopsy in March 2006 revealed ulcerated, 
invasive, moderately differentiated squamous cell carcinoma 
of the soft palate.  In reviewing subsequent oncology and 
hematology records, the VA physician noted that the Veteran 
was also thought to have piriform and maxillary sinus 
invasion in multiple deep cervical nodes which was treated 
with radiation and chemotherapy.  Based on her review of the 
Veteran's claims folder, the VA physician indicated that the 
Veteran's primary cancer was a moderately differentiated 
squamous cell carcinoma of the soft palate.  She explained 
that it was not a cancer of the lung, bronchus, larynx or 
trachea, the respiratory cancers specifically enumerated in 
the presumptive Agent Orange regulations.  See 38 C.F.R. § 
3.309(e).  The VA physician further explained that, in 
reaching her opinion, she had reviewed the medical literature 
relating to conditions associated with herbicide exposure.  
Moderately differentiated squamous cell carcinoma of the soft 
palate was not one of the cancers which was causally related 
to herbicide exposure.  Therefore, she concluded that the 
Veteran's fatal cancer was not associated with his active 
service.  Rather, she noted that the medical literature 
indicated that oral cancers such as the Veteran exhibited 
were often related to smoking and she noted that the 
Veteran's medical records showed him to be a longtime smoker.  

Applicable Law

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, including malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such cases, 
the disease is presumed under the law to have had its onset 
in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2009).  

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2009) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2009).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include AL amyloidosis, Type II 
diabetes, Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The enumerated diseases do not 
include squamous cell carcinoma of the throat, soft palate, 
or oropharynx.  See 38 C.F.R. § 3.309(e) (2009).  

In addition to the presumptive regulations, a claimant may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  Under that provision, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The appellant contends that the cancer which caused the 
Veteran's death was incurred in service as a result of his 
exposure to Agent Orange in Vietnam.  Applying the applicable 
criteria to the facts in this case, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  

First, the Board has carefully considered the presumptive 
provisions pertaining to Agent Orange.  The service 
department has confirmed that the Veteran served in the 
Republic of Vietnam during the Vietnam era.  It is therefore 
legally presumed that he was exposed to Agent Orange in 
Vietnam, in the absence of affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(a)(6).  Because oropharyngeal 
cancer is not among the disabilities listed in 38 C.F.R. § 
3.309(e), however, presumptive service connection for 
oropharyngeal cancer due to Agent Orange exposure is not 
warranted.  

While the regulation lists "respiratory cancers" among the 
diseases associated with exposure to Agent Orange, the 
regulation further defines "respiratory cancers" as cancers 
of the lung, bronchus, larynx, or trachea.  Again, 
oropharyngeal cancer is not among the disabilities listed in 
38 C.F.R. § 3.309(e), nor is it included in the specifically 
delineated "respiratory cancers."  Indeed, the Secretary 
has specifically determined that a positive association does 
not exist between herbicide exposure and pharyngeal cancers, 
such as oropharyngeal cancer.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 
32,395--32,407 (June 12, 2007).

The Secretary has based his conclusions on research conducted 
by the National Academy of Sciences (NAS).  In that regard, 
in accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with NAS to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible (1) 
whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits 
reports to the Secretary regarding the results of their 
review and summarization of the medical literature.  NAS has 
concluded that the credible evidence against an association 
between herbicide exposure and pharyngeal cancers outweighs 
the credible evidence for such an association, and has 
determined that a positive association does not exist.  See 
Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 
2007).  Thus, pharyngeal cancers are not included in the list 
of diseases subject to presumptive service connection based 
on Agent Orange exposure.  

The Board has considered the December 2008 letter from Dr. 
Hirsch to the effect that the Veteran's oropharyngeal cancer 
was a disease of the respiratory tract, but finds its 
probative value sufficiently limited that it does not 
outweigh the findings of the NAS.  Dr. Hirsch's statement is 
conclusory, with no rationale.  See e.g. Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  Indeed, in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008), the Court held that a 
medical opinion is not entitled to any weight "if it 
contains only data and conclusions."  The Board finds that 
Dr. Hirsch's conclusory opinion does not outweigh the 
probative evidence of record discussed immediately above 
which indicates that orophangeal cancer is not a respiratory 
cancer associated with exposure to Agent Orange.  Therefore, 
the Board finds that because the Veteran's fatal 
oropharyngeal cancer is not a respiratory cancer among the 
disabilities listed in 38 C.F.R. § 3.309(e), presumptive 
service connection due to Agent Orange exposure is not 
warranted.  

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for the cause of the 
Veteran's death on an alternative basis could be allowed.  
Brock, 10 Vet. App. at 160.  As discussed in detail above, 
however, the Veteran died in February 2007, nearly 24 years 
after his discharge from active duty.  As indicated on the 
death certificate, the cause of his death was cancer of the 
oropharynx.  No other conditions were noted.  The attendant 
clinical records more specifically identify the appellant's 
fatal cancer as squamous cell carcinoma of the soft palate.  

As a preliminary matter, the Board notes that there is no 
showing that the Veteran had oropharyngeal cancer during 
service.  In fact, the Veteran's service treatment records 
are negative for pertinent complaints or abnormalities.  At 
his June 1983 military separation medical examination, his 
mouth and throat were normal.  On a report of medical 
history, the Veteran denied a history of tumors and cancer.  

The record on appeal similarly does not show that 
oropharyngeal cancer became manifest to a compensable degree 
within one year following discharge.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  In fact, the record shows that the 
Veteran was not diagnosed as having oropharyngeal cancer 
until 2006, approximately 23 years after his separation from 
active service.  The appellant does not argue otherwise.

Although the record shows that the Veteran's fatal 
oropharyngeal cancer was not present in service or for many 
years thereafter, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the Veteran's fatal oropharyngeal cancer and any 
incident of service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record contains no probative 
evidence of a link between the Veteran's fatal oropharyngeal 
cancer and his active service.  Indeed, in July 2009, a VA 
physician reviewed the record and the available medical 
literature and concluded that the Veteran's fatal cancer was 
not caused by or related to his active service or any 
incident therein.  Rather, she indicated that the medical 
literature suggested that the kind of oral history manifest 
in the Veteran was often related to a history of smoking.  
This is consistent with the other evidence of record, 
including the death certificate, which notes that the 
Veteran's smoking was a factor in his death from orophangeal 
cancer.  

The Board has considered the appellant's contentions that the 
Veteran's oropharyngeal cancer was due to his exposure to 
Agent Orange in Vietnam.  While the appellant can report on 
matters she has observed, as the record does not establish 
that she possesses a recognized degree of medical knowledge, 
she lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education, such as a diagnosis or opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
while the Board does not doubt the sincerity of her 
contentions, it must assign them little probative value.  

The Board has also considered the appellant's statement to 
the effect that a VA nurse told her that the Veteran's fatal 
cancer may have been related to Agent Orange exposure.  The 
Court has held, however, that a claimant's lay statements 
relating what a medical professional told him or her, 
filtered as they are through a lay person's sensibilities, 
are simply too attenuated and inherently unreliable to 
constitute competent medical evidence to support a claim.  
See Warren v. Brown, 6 Vet. App. 4 (1993).  The Board further 
notes that the RO has obtained VA clinical records 
corresponding to the Veteran's treatment for cancer and such 
records are negative for such an opinion.  

In summary, the Board finds that the evidence shows that the 
Veteran's squamous cell carcinoma of the oropharynx, the 
primary cause of the Veteran's death, was not present during 
service or for many years thereafter and the record contains 
no indication that the Veteran's fatal oropharyngeal cancer 
is causally related to his active service or any incident 
therein.  The Veteran was not service-connected for any 
disability during his lifetime and the record does not 
otherwise show that a disability of service origin was a 
principal or contributory cause of the Veteran's death, nor 
was the cause of his death in any way etiologically linked to 
service.

Although the Board is very sympathetic with the appellant's 
loss of her husband, absent such evidence, there is no basis 
upon which to award service connection for the cause of the 
Veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death and therefore the claim must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


